Citation Nr: 1403537	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-14 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a shrapnel wound to the right shoulder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1954 to November 1958, and from December 1958 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran testified before a Decision Review Officer (DRO) in May 2009 and before the undersigned in January 2010.  A transcript of each hearing is of record.  In October 2011 and November 2012, the Board remanded the claims.


FINDINGS OF FACT

1.  The Veteran's current psychiatric disability, including PTSD, anxiety disorder, and delusional disorder, is not related to an event or injury in service.

2.  The Veteran's current metal foreign body near his right scapula is not related to an event or injury in service.


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).
2.  Service connection for residuals of shrapnel wound to the right shoulder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran maintains that his psychiatric condition and shrapnel in his right shoulder are a direct result of his extensive participation in various activities while working for the Central Intelligence Agency (CIA) during active duty.  He describes particular operations in Cambodia and Vietnam, which, according to the Veteran, involved combat and being held as a prisoner of war (POW).  (For purposes of clarity and consistency, the Board will hereinafter refer to these activities collectively as "covert operations.")

Duties to Notify and Assist

Regarding VA's duty to notify, VA sent the Veteran numerous letters, including in August 2008 prior to the rating decision on appeal, which provided information as to what evidence was required to substantiate the service connection claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The August 2008 letter also explained the type of information and evidence needed to establish a disability rating and effective date.  Therefore, no further development is required with respect to the duty to notify.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).   

All relevant evidence necessary for an equitable resolution of the Veteran's appeal has also been identified and obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes VA and private outpatient treatment records, reports of multiple relevant VA examinations, statements from the Veteran, and the transcript of a January 2010 hearing before the undersigned.  Furthermore, in compliance with the 2011 and 2012 Board remand directives, all reasonable efforts have been made to attempt to confirm the Veteran's claimed in-service participation in covert operations.  Specifically, the service department has been contacted on numerous occasions, most recently in September 2013, and has responded with service treatment records and/or personnel records.  Moreover, the United States Special Operations Command (SOCOM) Historian Office was contacted in February 2012, and provided a negative response in April 2012.  Any further efforts in this regard would be futile.

The Veteran underwent VA examinations in May 2000 and August 2008 to address the complex medical questions raised by the claim of service connection for a psychiatric condition.  The Board finds that the VA examinations are adequate to decide the claim because, as shown below, they are based upon consideration of the Veteran's pertinent medical history, lay assertions and current complaints.  Further, the examinations describe the claimed psychiatric disability in detail and sufficiently inform the Board of the examiner's judgment on those medical questions and the examiner's rationale for the opinions, which allows the Board to make a fully informed determination.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012). 

VA has not afforded the Veteran an examination addressing the claimed residuals of a right shoulder shrapnel injury.  However, as detailed below, the competent and credible evidence of record establishes that the Veteran did not suffer a shrapnel injury to the right shoulder during service as he claims.  Moreover, the information and evidence of record already contains sufficient competent medical evidence to decide the claim, as the Veteran was specifically evaluated in July 2008 to determine if he had any residuals of a shrapnel wound to the right shoulder.  The results, as discussed below, show a metal foreign body near right scapula that does not represent any metal fragments or shrapnel fragments.  Accordingly, VA is under no duty to afford the Veteran a VA examination for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The record reflects that at the January 2010 hearing the undersigned explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  In all, the duty to assist has also been met.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In order to establish service connection, there must be (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  Service connection for certain chronic diseases, including psychoses, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

In this case, the evidence of record confirms diagnoses of PTSD, delusional disorder, and anxiety disorder.  Furthermore, a VA doctor in August 2008 found, on X-ray, that the Veteran had "some [] metal foreign body near r[igh]t scapula."  The first element of service connection is accordingly met.  

While the Veteran has also been diagnosed with a personality disorder, such is not considered a disease or injury for VA benefits purposes.  See 38 C.F.R. § 4.127.  An alternative path to service connection arises when an acquired psychiatric disorder is incurred in service and later superimposes upon a preexisting personality disorder; however, no such theory of entitlement has been alleged or demonstrated in the instant case.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see VAOPGCPREC 82- 90, 55 Fed. Reg. 45,711 (July 18, 1990). 

Regarding the second element of service connection, the Veteran describes a number of injuries and stressors associated with covert operations during service, to include: participating in combat in Vietnam and Cambodia; serving as an "undercover international investigator with the CIA" and as "a sniper;" participating in "black ops;" and working as "an assassin with the US government and the military."  See Board Hearing Transcript (Tr.) at 3.  He details one event in which he shot a North Vietnamese Army soldier who had charged him with a bayonet, testifying that the bayonet "went through my face, glanced off my cheekbone, knocked out a tooth, went through my tongue, and stuck in my jawbone on the other side."  Id. at 9-10.  With regard to both his shrapnel injury and PTSD, he reports being hit by a grenade in Cambodia while attempting to rescue seventeen American POWs being held there.  Id. at 4, 5, 17-18.  He alleges that he was made a POW himself, but escaped and estimated that he "traveled 347 miles" before he arrived in Saigon, and traveled a great portion of that distance by foot.  Id. at 4.  

The Board observes that these events associated with alleged covert operations, if true, would support a finding that the Veteran engaged in combat with the enemy and was a former POW, which would lessen the evidentiary burden necessary to establish service connection.  See 38 U.S.C.A. §§ 101(32), 1154(b); 38 C.F.R. § 3.1(y); VAOPGCPREC 12-99 (October 18, 1999).  However, the most probative evidence of record establishes that the Veteran did not participate in combat or covert operations during service, nor was he a POW.  Several reasons compel this conclusion.  

First, VA examiners have questioned the reliability of the Veteran's presentation, and have rendered provisional diagnoses of delusional disorder in May 2000 and August 2008 based on the same.  For example, the August 2008 VA examiner indicated that the Veteran "displayed grandiosity throughout the interview and would make claims that were highly unlikely (e.g. veteran claimed to have been transporting whiskey during Prohibition . . . [although he] was born in 1935, after the Prohibition Act was repealed)."  Moreover, the Veteran himself, on several occasions, has admitted to memory problems.  See, e.g., Board Hearing Tr. at 6.

Second, official service department records directly contradict the Veteran's account of his participation in covert operations and combat during service.  His official DD Forms 214 reflect that he had 1 year, 1 month, and 27 days of "foreign and/or sea service" during peacetime, but no foreign service or wounds as a result of action with enemy forces during his second period of service during the Vietnam era.  The section in his personnel records documenting his "Combat History-Expeditions" is blank, and he received no awards or decorations indicative of combat service.  A "Transmittal of and/or Entitlement to Awards" in the Veteran's personnel file dated "25 Nov. 92" shows that he was authorized a Good Conduct Medal with two Bronze Stars, which is not reflective of combat service.  Regarding covert operations, the Veteran testified that Joseph Kennedy personally recruited him into the CIA in 1955 while he was attending a party held by Tennessee Williams in Key West, Florida.  See May 2009 DRO Hearing Tr. at 10.  While his personnel records confirm that he was involved in intelligence activities during service, he did not receive SECRET clearance until September 1956 and TOP SECRET clearance until March 1961.  That he would engage in covert operations for the CIA, as he claims, five years prior to his receipt of TOP SECRET security clearance, is questionable.  Furthermore, an attempt by the RO in February 2012 to verify the Veteran's participation in covert operations via the United States SOCOM Historian Office yielded a negative response.  

The Veteran has submitted copies of documents purported to be official records corroborating his statements.  For instance, he provided a copy of the November 1992 "Transmittal of and/or Entitlement to Awards" that includes check marks next to numerous additional awards, including the Purple Heart Medal; Combat Action Ribbon; and Republic of Vietnam Campaign Medal.  However, the Board finds that the version of this document in his official personnel file is controlling, particularly in light of the lack of any documented foreign service during the Vietnam era on his DD Form 214.  He also submitted a copy of a personnel record showing that he completed a course in 1955 entitled "MAD, NATTC, Mfs, Tenn; AvnMachMateC1A" with "C1A" circled as evidence of his involvement with the CIA.  However, this designation, the last 3 figures of which utilize the number "1" rather than the letter "I," demonstrates the Veteran's participation in an aviation mechanic course, as opposed to affiliation with the CIA.  Finally, he provided a list of "TOP SECRET" training dates and locations.  However, no such training is documented in his official personnel file.  Moreover, the list is replete with errors (i.e. listing training at a "Hunnington [sic], Beach, W. VA."), which renders its veracity questionable.  

Third, the Veteran's service treatment records (STRs) and post-service medical records contradict his allegations of extensive and traumatic injuries during service.  Regarding his STRs, a November 1958 discharge examination shows that all systems were normal; he had no scars other than a vaccination scar on the upper left arm.  In December 1958, June 1964, and upon separation in January 1966, clinical evaluation of all systems was normal except for a scar on the right abdomen and, in June 1964 and January 1966, a "p. left upper lip."  The examiner found the Veteran to have "[n]o significant medical history," and documented no right shoulder shrapnel injuries or facial injuries consistent with a bayonet wound.  Instead, the summary of defects and diagnoses was "None."  Additionally, dental records show that tooth #4 was extracted in November 1954, within one month of his entrance into service, and tooth #3 was extracted in June 1964, which controverts the Veteran's account of a tooth being knocked out during covert operations.  Furthermore, the post-service evidence shows no radiological or clinical findings of a right shoulder shrapnel injury.  In August 2008, a VA physician noted that X-rays of the right shoulder "failed to show any metal fragments or shrapnell [sic] fragments."  Also significant, in April 1989 and May 1989, the Veteran gave a history of shrapnel wounds to the left leg and foot, but did not mention any such injury to the right shoulder.  

In November 2007, a VA psychologist noted that the Veteran "should be treated as though his report is accurate" until "paper work comes from RO saying he was not working for CIA," so that he could "be allowed to re-enter our program."  However, this assumption of the veracity of the Veteran's statements was for the limited purpose of admitting him for a treatment program.  Moreover, the Board affords more probative value to the opinions of the 2000 and 2008 VA examiners, who determined upon more thorough evaluation that Veteran's historical presentation was questionable as described above.

The lay evidence of record does not substantiate the Veteran's claims.  The numerous third-party statements from family and friends of record, as well as the submissions from JFK: BREAKING THE SILENCE (1993) and IN THE SHADOW OF DEATH, are merely recitations of the Veteran's self-reported and unsubstantiated history, rather than first-hand witness accounts of those events, and as such have no probative value.  Similarly, the May 2009 witness at the Veteran's DRO hearing, who testified that he, like the Veteran, was a Marine recruited into CIA under circumstances similar to that of the Veteran does not confirm the Veteran's participation in covert operations or combat.  DRO Hearing Tr. at 14-15.  This former Marine was not providing a first-hand witness account of the Veteran's recruitment into and service with CIA (or other alleged covert operations).  Indeed, he specifically acknowledged that he served in the Marine Corps after the Veteran.  Id. at 14.  Finally, a June 2008 letter of record from A.A., that indicates he was a medi-vac corpsman aboard a helicopter operating from the USS Iwo Jima who encountered the Veteran in early 1964, is inconsistent with the above-described official service department records addressed above.  

In sum, the most probative evidence of record indicates that the Veteran did not participate in combat or covert operations during service, nor was he a POW.  Therefore, his allegations of injuries and stressors associated with such service are without merit, and the second element of service connection is not satisfied.  

Regarding the third element of service connection, medical nexus, absent substantiation of the alleged in-service events, to include a right shoulder shrapnel wound, a nexus between the Veteran's right shoulder and psychiatric disabilities (including PTSD) and service may not be established.  

There is no other evidence of record that relates the Veteran's disabilities to his active military service.  In this regard, the Board notes that an allegation of a continuity of symptomatology since service is no longer sufficient to establish in-service nexus with respect to the Veteran's right shoulder and non-psychotic acquired psychiatric disorders, which lie beyond the scope of 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331, 1337-1338 (Fed. Cir. 2013).  Regarding his delusional disorder, which is a "psychosis" as listed in 38 C.F.R. § 3.309(a), such was not diagnosed until 2000, decades after separation from service.  Therefore, he is not entitled to presumptive service connection or service connection on a direct basis through continuity of symptomatology for delusional disorder.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Moreover, the May 2000 VA examiner's opinion that the Veteran's "delusional beliefs may be a response to combat trauma" has no probative value, as it is tentative and based upon an inaccurate factual premise.  (Emphasis added).  Finally, to the extent that the Veteran relates his current disabilities to service, he has not shown that he possesses the requisite medical training or credentials needed to support a competent medical opinion in this case, and as discussed above his presentation is not credible.

In sum, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a psychiatric disorder, to include PTSD, and for residuals of a shrapnel wound to the right shoulder.  The benefits sought on appeal are accordingly denied.


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.

Service connection for residuals of a shrapnel wound to the right shoulder is denied.



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


